DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communication filed on 01/29/2021.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is being considered by the examiner.

Status of Claims
	In Applicant’s amendment filed on 01/29/2021, claims 1, 13 and 28 have been amended; claims 2, 14 and 25 are canceled; claims 30-34 are newly added; claims 1, 3-13, 15-24 and 26-34 remain pending.

Response to Arguments
Claim Rejections under 35 U.S.C. §112(a)
	Applicant’s argument for claim 29, previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, has been fully considered and is found not persuasive.
	Applicant argues that the subject matter claimed in claim 29 is described in Figure 7 and the related description.  In response, Applicant argument is noted; however, the Examiner disagrees with the argument.  
	Here, the Examiner notes that claim 29 inherits all limitations of independent claim 28 and further recites “wherein the processor and I/O device further operatively operate to determine the data rate of the second stream, and upon a determination that the data rate of the second stream substantially changes, switch the output on the channel to the first stream.”  However, Fig. 7 and the related description (paragraphs [00101]-[00125]) of Applicant’s specification fail to provide sufficient description for the subject matter claimed in claim 29.  At best, Fig. 7 (e.g., steps 710-750) and the related description only describe the limitations claimed in claim 28.  That is, Fig. 7 and the related description merely provide description for output the first stream on a channel when the determined data rate of the first stream is high (steps 710 and 720, and paragraph [00101]); upon a determination that the data rate of the first stream decreases, output the second stream on the channel (steps 730 and 750, and paragraph [00102] as recited in claim 28.  However, Fig. 7 and the related description fail to provide sufficient description for “determine the data rate of the second stream, and upon a determination that the data rate of the second stream substantially changes, switch the output on the channel to the first stream” as claimed in claim 29.


Claim Rejections under 35 U.S.C. §102
	Applicant’s arguments for claim 1, previously rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Publication No. 2015/0302487 to Reynolds et al. (hereinafter “Reynolds”), have been fully considered and are found not persuasive.
	Applicant argues that Reynolds fails to teach providing a second stream of multimedia content via the channel based on said data rate.  In particular, Applicant points to paragraphs [0031]-[0032] and further to paragraphs [0024]-[0027] of Reynolds’ disclosure and states, without presenting any specific argument, that Reynolds fails to teach “second stream” is provided via the channel.  
	In response, Applicant’s argument is noted; however, the Examiner disagrees with Applicant’s argument.
	First, the Examiner notes that paragraphs [0031]-[0032] of Reynolds describes an embodiment associated with Fig. 4 of Reynolds disclosure.  However, to teach the claim limitations recited in claim 1, the offices cites a different embodiment described in Fig. 2 and paragraphs [0024]-[0027] of Reynolds in the current rejection.  Since, the current rejection does not rely on the embodiment described in paragraphs [0031]-[0032] of Reynolds, Applicant’s argument based on these paragraphs is moot.
	Furthermore, in the embodiment described in paragraphs [0024]-[0027], specifically Fig. 2 (step 29) and paragraph [0026], Reynolds discloses the advertisement server providing a replacement advertisement (i.e., a second stream  of via the channel based on said data rate, wherein said providing said second stream of multimedia content occurs when said data rate of said first stream substantially decreases” as recited in claim 1.
For the reasons described above, Applicant’s arguments for claim 1 with respect to the previous rejection under 35 U.S.C. §102 are found not persuasive.
Claims 13 and 28 recite elements commensurate with those discussed above with respect to claim 1, hence claims 13 and 28 are considered accordingly.
Claims 3-7, 15-19, 26, 27 and 29 are dependent upon one of claims 1, 13 and 28.  Therefore, claims 3-7, 15-19, 26, 27 and 29 are considered accordingly.
Claim Rejections under 35 U.S.C. §103

	Applicant argues that Omoigui fails to teach providing the second stream on the channel of the first stream (see Applicant’s remarks, page 17).  In response, Applicant’s argument is noted; however, the Examiner disagrees.  Omoigui, for example, in Fig. 1 paragraph [0031] discloses an approach for providing the electronic presentations (i.e., first and second content streams) by multicasting the content over the Internet.  With this approach, the video source 16 transmits/streams the content to a designated multicast address on the Internet, wherein a subscriber listens to the multicast address to receive the content.  That is, Omoigui discloses providing content streams (i.e., both first and second streams) via a designated multicast address on the Internet. Here, a designated multicast address on the Internet reads on “a channel”.  Therefore, Omoigui reads on providing the second stream of multimedia content via the channel of the first stream.  
	With respect to the amended limitation “said providing said second stream of multimedia content occurs when said data rate of said first stream decreases”, the office relies on the combination of Omoigui in view of Callaway to teach the claimed limitation in the current rejection.  For example, the office cites Omoigui Fig. 5 and paragraphs [0066]-[0067] and paragraph [0031] that teach providing a second stream of multimedia content via the channel based on an event in the first multimedia content stream, wherein said providing said second stream of multimedia content occurs when the event 
Omoigui is silent regarding the event being an end of the first stream comprises a decrease of data rate of the first stream. 
To cure Omoigui’s deficiency, the office relies on Callaway to teach the event being an end of the first stream of the multimedia content comprises the data rate of said first stream substantially decreases.  Here, in [0072], Callaway discloses a sign that the sporting event is over (i.e., an event being the end of the first stream) comprises a substantial decrease of the data rate (from high to low) of the broadcast stream of the sporting event.
	Therefore, it would be obvious to one of ordinary skill in the art to combine the concept of identifying a decrease in bit rate of a broadcast stream for a sporting program as an event indicating the end of the sporting event taught by Callaway and the technique of providing viewing of multiple streams of multimedia content according to 
	For the reasons described above, Applicant’s arguments for claim 1 is found not persuasive.

	Claims 13 and 28 recite elements commensurate to those presented above with respect to claim 1, hence claims 13 and 28 are considered accordingly.

	Claims 3-12, 15-24, 26-27 and 29 depend from one of claims 1, 13 and 29.  Hence, claims 3-12, 15-24, 26-27 and 29 are considered accordingly.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 29  inherits all limitations of independent claim 28 and further recites “wherein the processor and I/O device further operatively operate to determine the data rate of the second stream, and upon a determination that the data rate of the second stream substantially changes, switch the output on the channel to the first stream.”  Applicant’s specification does not provide sufficient description for the subject matter claimed in claim 29.  That is, the specification does not provide sufficient description for an apparatus that operates a scenario comprising “output the first stream on a channel when the determined data rate of the first stream is high; upon a determination that the data rate of the first stream substantially changes, output the second stream on the channel; determine the data rate of the second stream, and upon a determination that the data rate of the second stream substantially changes, switch the output on the channel to the first stream”.  

Therefore, claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 13, 15-19, 26-27 and 33 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Reynolds (US Pub. No. 2015/0302487).
Claim 1 – Reynolds discloses a method [see Abstract] comprising: 
providing a first stream of multimedia content via a channel [Fig. 2, ¶0024, step 22 and ¶0023:  advertisement server streams a video content to the client device 14 via a wireline content distribution network (or via a wireless telecommunication network), wherein a wireline content distribution network (or a wireless telecommunication) reads on “a channel” feature of the claim]; 
determining a data rate of said first stream [Fig. 2 and ¶0024, steps 23 and 24]; and 
providing a second stream of multimedia content via the channel based on said data rate, wherein said providing said second stream of multimedia content occurs when said data rate of said first stream substantially decreases [¶0024-¶0026, steps 24 and 26-29:  providing a replacement advertising (i.e., second stream of multimedia content) via the wireline content distribution network (or via the wireless telecommunication network) based on the data rate of the video content stream (first stream), wherein the providing the replacement advertisement stream occurs when the data rate of the video content stream (first stream) has fallen below a minimum bitrate threshold].



Claim 4 – Reynolds further discloses said first event is an end of a time period beginning at a start of a first program included in said first stream of multimedia content [¶0004 and ¶0026:  a scheduled advertisement slot is at an end of a time period beginning at a start of the main video content (first program) included in the first stream of multimedia content].

Claim 5 – Reynolds discloses said first event is a first scheduled time [¶0026:  e.g., first event is a scheduled time of the first advertisement slot in the first content stream].

Claim 6 – Reynolds discloses said first scheduled time is a scheduled beginning time of a second program included in said second stream [¶0004, ¶0026:  first scheduled time is a scheduled beginning time of an advertisement in the first content stream].

Claim 7 – Reynolds further discloses receiving said first stream of multimedia content [¶0024, step 22:  client device 14 receives video content stream]; and receiving 

Claim 13 is directed to similar limitations as in claim 1 above and hence is considered accordingly.  With regard to the claimed features:
“a content processor”, see Reynolds Fig. 3, processor(s) 31 and ¶0028; and
“a switch coupled to said content processor”, see Reynolds Fig. 5, and ¶0028-¶0029:  memory 32 coupled to the processor, the memory encoded with one or more programs, and adaptive streaming circuit 36 provide “a switch” function].

Claims 15-19 are directed to similar limitations as recited in claims 3-7, respectively.  Hence, claims 15-19 are considered accordingly.

Claim 26 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 27 is directed to similar limitations as in claim 1 above and hence is considered accordingly.

Claim 33 – Reynolds discloses substantially decreases includes a decrease in data rate below a threshold [Fig. 2 (step 24) and ¶0024-¶0025].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, 15-24, 26-27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732), hereinafter “Callaway”.
Claim 1 – Omoigui teaches a method [see Abstract] comprising: 	providing a first stream of multimedia content via a channel [Fig. 1, Fig. 5, ¶0028 and ¶0031:  providing a first streaming multimedia presentation from a first source, e.g., Monday Night Football via, e.g., a designated multicast address on the Internet as “a channel”];	providing a second stream of multimedia content via the channel based on an event in the first multimedia content stream, wherein said providing said second stream of multimedia content occurs when the event being an end of the first stream of multimedia content [Fig. 5, ¶0066-¶0067 and ¶0031:  for example, a viewer sets preferences indicating Monday Night Football (including 2-minute warning and game 
Omoigui is silent regarding determining a data rate of the first stream and the event being an end of the first stream comprises a decrease of data rate of the first stream. 
However, in an analogous art, Callaway discloses determining a data rate of said first stream [¶0072:  determining a change in the bit rate of broadcast stream from high-bit rate to a lower-bit rate when the sporting event is over; hence the system must determine data rate of the stream]; and the event being an end of the first stream of the multimedia content comprises the data rate of said first stream substantially decreases [¶0072:  a sign that the sporting event is over (i.e., an event being the end of the first stream) comprises a substantial decrease of the data rate (from high to low) of the broadcast stream of the sporting event].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concept of identifying a decrease in bit rate of a broadcast stream for a sporting program as an event indicating the end of the sporting event taught by Callaway and the technique of providing viewing 
	
	Claim 3 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches wherein said providing said second stream of multimedia content is further based on a first event [¶0067: using the example described for claim 1, the providing of CNN Word News Special Report regarding Kosovo crisis (i.e., second stream of multimedia content) is based on the end of the Monday Night Football program (i.e., a first event)].

	Claim 4 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first event is an end of a time period beginning at a start of a first program included in said first stream of multimedia content [¶0067: using the example described for claim 1 above, the first event is then end of the Monday Night Football which reads on an end of a time period beginning at a start of a first program included in said first stream of multimedia content].

	Claim 5 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first event is a first scheduled time [Fig. 5 and ¶0067:  in a second example, a viewer sets preferences indicating Monday Night Football (start to end) having priority 1, and a start of CNN World News Special Report regarding Kosovo crisis having priority 2; the CNN World News Special Report regarding Kosovo is scheduled to start after the scheduled time of the Monday Night Football event; the viewer is currently watching Monday Night Football (first stream);  after the end of Monday Night Football (having priority 1) the system will automatically switch to the CNN World News stream (having priority 2), wherein the scheduled start time of the CNN World News Special Report reads on “a first scheduled time”].

	Claim 6 - the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said first scheduled time is a scheduled beginning time of a second program included in said second stream [Fig. 5 and ¶0067:  using the second example described in claim 5 above, the first scheduled time is a scheduled start time of the CNN Special Reports regarding Kosovo crisis included in the second stream].

	Claim 7 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches receiving said first stream of multimedia content [Fig.6 and ¶0069-¶0079:  e.g., receiving first stream for Monday Night Football]; and
	receiving said second stream of multimedia content [Fig.6 and ¶0069-¶0079:  e.g., receiving second stream for CNN news].

	Claim 8 – the combination of Omoigui in view of Callaway, specifically Omoigui, further teaches prior to providing said first stream of multimedia content: providing a third stream of multimedia content [Fig. 5, ¶0038, ¶0040 and ¶0061-¶0067: for example, assuming Monday Night Football is broadcast on ESPN between 8:00PM-11:00PM ET, and the viewer prefers to see a CNN World News segment scheduled from 7:00PM-8:00PM prior to the Monday Night Football event, and another CNN Word News Special Report after the end of the Monday Night Football event, the viewer can then specify the user notifications as CNN World News 7:00PM-8:00PM (start to end) with priority 1, Monday Night Football (start to end) with priority 1, and CNN World News Special Report with priority 2; in operation, the system will provide the CNN World News 7:00pm-8:00pm segment (a third stream of multimedia content) prior to providing the Monday Night Football event (the first stream of multimedia content)]; and 
switching to said first stream of multimedia content based on a second event [¶0067: at the end of the CNN World News 7:00pm-8:00pm segment and/or the start of the Monday Night Football (a second event), the system switches from CNN World News to the Monday Night Football].

	Claim 9 – the combination of Omoigui in view of Callaway, specifically Callaway teaches said second event occurs when said data rate of said first stream substantially changes [¶0072:  teaches detecting a sign (an event) when the bit rate of the broadcast stream for the sporting event changes from high to low when the sporting event is over, 

	Claim 10 – the combination of Omoigui in view of Callaway, specifically Omoigui, further teaches said second event is a scheduled end time of a third program included in said third stream of multimedia content [¶0067:  following the example described in claim 8, the second event is a scheduled end time of the CNN World News 7:00pm-8:00pm segment], said third program ending before a start of a first program included in said first stream of multimedia content [¶0067-¶0068:  since the CNN World News 7:00pm-8:00PM segment (start to end) has a priority 1, the system will provide the ending of the CNN World News 7:00pm-8:00pm segment before a start of Monday Night Football program, when the user sets priority of CNN World News 7:00pm-8:00pm over the Monday Night Football Event].

	Claim 11 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said second event is a scheduled beginning time of a first program included in said first stream of multimedia content [¶0067:  following the example described in claim 8, the second event is a scheduled beginning time of the Monday Night Football event, when the user sets priority of the Monday Night Football Event over CNN World News 7:00pm-8:00pm segment].

	Claim 12 – the combination of Omoigui in view of Callaway, specifically Omoigui, teaches said third stream of multimedia content and said second stream of multimedia 

	Claim 13 is directed to similar limitations as in claim 1 above, and hence is considered accordingly.  With regard to the claimed features of:
	“a content processor”, see Omoigui Fig. 3, processor(s) 132, ¶0045, and Callaway Fig. 2, Program Associated Characteristic Recognition Program Module 112; and
	“a switch coupled to said content processor”, see Fig. 3, RAM 140 including application programs 160 and video adapter 174 functioning as “a switch”.

Claims 15-19 are directed to similar limitations as recited in claims 3-7 above, respectively.  Hence, claims 15-19 are considered accordingly.

	Claims 20-24 are directed to similar limitations as recited in claims 8-12 above, respectively; hence claims 20-24 are considered accordingly.

	Claim 26 is directed to similar limitations as in claim 1 above and hence is considered accordingly.



Claim 33 – the combination of Omoigui in view of Callaway, specifically Callaway, teaches substantially decreases includes a decrease in data rate below a threshold [¶0072:  a decrease in data rate from high to low, wherein “low” reads on a threshold].

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) in view of Omoigui (US Pub. No. 2005/0086688).
Claim 28 – Reynolds discloses an apparatus [Fig. 3, Advertisement Server 13] comprising:
An input/output (I/O) device [combination of Input Interface 34 and Output Interface 38]; and
a processor coupled to the I/O device [Fig. 3, Processor 31], the processor and I/O device operatively operating to:
provide a first stream of multimedia content [Fig. 3, ¶0028 and ¶0024, step 22:  advertisement server streams video content to client device];
receive a second stream of multimedia content [Fig. 1, Fig. 3, Fig. 7 and ¶0025-¶0026, steps 27-29:  advertisement server receives replacement advertisement stream from Manifest Creator]; 
determine a data rate of said first stream [Fig. 2, step 23 and ¶0024]; and 

upon a determination that the data rate of the first stream substantially decreases, output the second stream on the channel [¶0024-¶0026, steps 26-29: upon a determination that the delivery bitrate (data rate) of the video stream has fallen below a minimum bitrate threshold, distribute the replacement advertisement (second stream) on the wireline content distribution network].
Reynolds is silent regarding receiving a first stream of multimedia content.
However, in an analogous art, Omoigui teaches receiving a first stream of multimedia content [¶0054:  encoders 26 are dedicated media servers and receives multimedia content streams 17].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the technique of receiving live content streams at a media server taught by Omoigui and the technique for arrangement of providing adaptive bitrate-dynamic content taught by Reynolds to manage viewing of multiple electronic presentations (see Omoigui ¶0002 and Abstract).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) in view of Omoigui (US Pub. No. 2005/0086688) as applied above, and further in view of Diab et al. (US Pub. No. 2009/0154492), hereinafter “Diab”.
	Claim 29 – the combination of Reynolds in view of Omoigui, specifically Reynolds, further teaches the processor and I/O device further operatively operate to determine the end of the second stream, and upon a determination that the end of the second stream is detected, switch the output on the channel to the first stream [Fig. 2 and ¶0026:  at step 29, the advertisement server streams the identified replacement advertisement (the second stream) to the client device 14 at the scheduled time.  The method then returns to step 22 and continues to stream the video (the first stream).  That is, Reynolds determines the end of the second stream, and upon a determination that the end of the second stream is detected, switch the output on the channel to the first stream). 
	Reynolds is silent regarding determination that the data rate of the second stream substantially changes due to the end of the stream.
	However, in an analogous art, Diab teaches determining the data rate of a stream and determining that the data rate of a stream substantially decreases due to the multimedia stream coming to an end [¶0062: determining that the data rate of a stream substantially decreases due to the media stream coming to an end].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for determining a decrease in a data rate of a link/channel due to a multimedia stream coming to an end taught by Diab and the technique for dynamic switching of content streams based on data rate of the streams taught by Reynolds to enhance the ability to detect the end of a .

	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 1 above, and further in view of Watanabe et al. (US Pub. No. 2010/0022251), hereinafter “Watanabe”.
	Claim 30 – Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding substantial decreases includes a decrease by 200 kbps.  
	However, in an analogous art, Watanabe teaches substantially decreases includes a decrease by 200 kpbs [¶0042 and/or ¶0047].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value equivalent to a decrease by 200 kbps taught by Watanabe as another design option to enhance the flexibility of the system.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732), as applied to claim 1 above, and further in view of Watanabe (US Pub. No. 2010/0022251).
Claim 30 – the combination of Omoigui in view of Callaway, specifically Callaway, teaches substantially decreases includes a decrease in data rate from high to low [¶0072].
Callaway is silent regarding substantially decreases includes a decrease in data rate by 200 kbps.
	However, in an analogous art, Watanabe teaches substantially decreases includes a decrease in data rate by 200 kpbs [¶0042 and/or ¶0047].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a specific amount of kbps (e.g., by 200 kbps) taught by Watanabe as another design option to enhance the flexibility of the system.

	Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 1 above, and further in view of van Beek et al. (US Pub. No. 2005/0188407), hereinafter “van Beek”.
	Claim 31 – Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).

	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by 20% [¶0282, lines 1-8].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value equivalent to a decrease of data rate by 20% as a substantial decrease taught by van Beek as another design option to enhance the flexibility of the system.

	Claim 32 - Reynolds teaches substantially decreases includes a decrease below a minimum bitrate threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding substantially decreases includes a decrease in data rate by a factor of one-half.  
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by a factor of one-half [¶0282, lines 1-8:  a decrease in data rate by 50% is equivalent to a decrease in data rate by a factor of one-half].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by setting the threshold value .

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732), as applied to claim 1 above, and further in view of van Beek (US Pub. No. 2005/0188407).
Claim 31 – the combination of Omoigui in view of Callaway, specifically Callaway, teaches substantially decreases includes a decrease in data rate from high to low [¶0072].
Callaway is silent regarding substantial decreases includes a decrease in data rate by 20%.
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by 20% [¶0282, lines 1-8].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a fractional value (e.g., by 20%) taught by van Beek as another design option to enhance the flexibility of the system.


Callaway is silent regarding substantial decreases includes a decrease in data rate by a factor of one-half.
	However, in an analogous art, van Beek teaches substantially decreases includes a decrease in data rate by a factor of one-half [¶0282, lines 1-8: a decrease in data rate by 50% is equivalent to a decrease in data rate by a factor of one-half].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from high to low as taught by Omoigui in view of Callaway by replacing the criteria for determining a decrease of data rate using high and low bitrates with a criteria for measuring a decrease in data rate by a fractional value (e.g., by 50%) taught by van Beek as another design option to enhance the flexibility of the system.

	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Reynolds (US Pub. No. 2015/0302487) as applied to claim 33 above, and further in view of Huang et al. (US Pub. No. 2013/0195119), hereinafter “Huang”.
	Claim 30 – Reynolds teaches substantially decreases includes a decrease in data rate below a threshold [Fig. 2 (step 24 and ¶0025).
	Reynolds is silent regarding the threshold being 1 Mbps.  

	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for providing adaptive bitrate-dynamic content based on a decrease of delivery bitrate of the content stream relative to a threshold value taught by Reynolds by using a threshold value of 1 Mbps taught by Huang as another design option to enhance the flexibility of the system.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Omoigui (US Pub. No. 2005/0086688) in view of Callaway et al. (US Pub. No. 2009/0257732), as applied to claim 33 above, and further in view of Huang (US Pub. No. 2013/0195119).
Claim 34 – the combination of Omoigui in view of Callaway, specifically Callaway, teaches a decrease in data rate below a threshold [¶0072:  a decrease in data rate from high to low, wherein “low” reads on a threshold].
Callaway is silent regarding the threshold being 1 Mbps.
	However, in an analogous art, Huang teaches the threshold is 1 Mbps [Fig. 4 (step 402) and ¶0083:  first bit rat threshold is 1 Mbps].
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the technique for dynamic switching of content streams based on a decrease in data rate of the stream from “high” to “low” as taught by Omoigui in view of Callaway by replacing the criteria for the “low” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN M NGUYEN whose telephone number is (571)272-3911.  The examiner can normally be reached on Monday - Friday 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/TIEN M NGUYEN/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423